Citation Nr: 1020599	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to an increased initial rating for bilateral 
hearing loss, rated noncompensable from March 2, 2006, and 20 
percent disabling from September 4, 2009.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.




ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from August 1951 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
The Veteran attended a hearing before the undersigned in 
March 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In regard to the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, the Veteran contends 
that his ship took part in numerous heavy combat situations 
when amphibious landings were under way.  The Veteran's 
service personnel records show that he was stationed aboard 
the U.S.S. LST 857 from March 1952 to May 1953.  
Specifically, in a June 2006 statement, the Veteran mentioned 
April 1952 as a time in which his ship participated in 
combat.  No effort has been made to verify the Veteran's 
stressors.  In fact, an August 2006 memorandum indicates that 
the RO declined to send the Veteran's alleged stressors to 
the Joint Service Records Research Center (JSRRC) for 
verification, since the stressors provided were insufficient.  
That memorandum states that there were no attacks on the 
Veteran's ship while he was there.  However, it is unclear 
how the RO reached this conclusion, having declined to verify 
the Veteran's stressors.  On remand, the Veteran's claimed 
stressors should be verified by asking JSRRC to research the 
deck logs and ship histories of the U.S.S. LST 857 from April 
1952.

If the above research verified the Veteran's stressors, then 
he should be scheduled for a VA examination to determine 
whether he has a current psychiatric disorder and, if so, 
whether it is related to service.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.
 
A review of the file reveals a number of outstanding medical 
records that must be obtained.  At his hearing, the Veteran 
reported that he receives treatment, including medication for 
his "nerves" and treatment for irritable bowel syndrome at 
the VA outpatient facility in Richland, Washington.  He also 
reported that VA had sent him to an audiologist in Kenworth, 
Washington, and a local doctor named Dr. Kelly.  Regulations 
provide that efforts must be made to secure all private 
medical records and VA records that may exist related to the 
Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C.A. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  On 
remand, the Veteran's medical records should be obtained from 
the Richland, Washington, VA outpatient facility, from the 
audiologist in Kenworth, Washington, and from Dr. Kelly.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask JSRRC to verify the Veteran's 
stressors by research, at a minimum, 
the deck logs and ship histories of the 
U.S.S. LST 857 from April 1952.  
Evidence of attempts to verify the 
Veteran's stressors should be 
associated with the claims file.

2.  Contact the Veteran and ask him to 
identify the audiologist who saw him in 
Kenworth Washington, and to provide the 
contact information for Dr. Kelly.

3.  Obtain the Veteran's current and 
complete Richland, Washington, VA 
outpatient facility treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

4.  Obtain the Veteran's current and 
complete audiology records from the 
provider in Kenworth, Washington.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

5.  Obtain the Veteran's current and 
complete audiology records from Dr. 
Kelly.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

6.  Only if the Veteran's stressors are 
verified, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorder.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.

The examiner should conduct a complete 
history and assign any relevant 
psychiatric diagnoses.  If the Veteran 
does have a psychiatric disorder, the 
examiner should offer an opinion as to 
whether the disorder at least as likely 
as not had its onset in service, is 
related to service, or was aggravated 
by service or a service-connected 
disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

7.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

